Title: To Benjamin Franklin from John Winthrop, 28 February 1777
From: Winthrop, John
To: Franklin, Benjamin


Dear Sir,
Cambridge NE. Febry 28. 1777
I do most sincerely congratulate you on your safe arrival in France. Tho’ nothing ever gave me greater pleasure than to hear you had undertaken a Commission in which America is so deeply interested, and which could not well have been executed without you, yet I must own I was in great pain for your safety in so long a voyage, and exposed, as you were, to peculiar danger from the enemy. The firmness of mind and ardent love of your Country, manifested on this and every other occasion, must endear you to every American, and lay this Continent under obligations that can never be forgot. May the same gracious Providence, which has hitherto protected you, succeed all your exertions in the glorious cause of liberty. We promise our selves every thing from your abilities and influence in the Court of France; and hope they will persue such measures as will effectually disconcert the plans of our enemies. Certainly, they never had so fair an opportunity of depressing and weakening their great rival. This seems to be the critical moment for them to step in; and, if they act from national views and with their usual policy, I should think they would not let it slip.
I have taken the liberty to inclose a letter to Dr. Price, upon a particular affair that he is solicitous about, and beg you will be so good as to forward it.
I frequently entertain my self with the pleasing hope, that you will e’er long return to America, and have the high satisfaction of seeing your Country flourish, under your auspices, in freedom and independence; and that the circle here, whom you have honored with your friendship, will again be happy in your company.
The Council write you, by this conveyance, so fully on the present situation of our affairs, that I have nothing to add. With every sentiment that gratitude and respect can inspire, I am, Dear Sir Your most faithful humble servant
John Winthrop
Dr Franklin
 
Addressed: Hon. Benjamin Franklin Esqr / at / Paris
Notation: J. Wintrop Camb. N. E. Feb. 28. 77.
